Citation Nr: 1801984	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder. 

2.  Entitlement to service connection for a heart disorder (manifested as coronary artery disease, myocardial infarction, and angioplasty), to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) about his claim for service connection for a back disability during a Travel Board hearing.  A transcript of the hearing is associated with the record.  In a November 2016 letter, the Board advised the Veteran that the VLJ from the March 2009 hearing was unavailable to participate in a decision in the appeal.  The Board offered the Veteran the opportunity for a hearing before a new VLJ.  The letter advised the Veteran that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Board has not received a response from the Veteran or his representative; as such, the Board will assume that he wishes to proceed without another hearing.

In June 2015, the Board rendered a decision on the Veteran's claim for service connection for a heart disorder.  In a July 2016 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to this issue and remanded the case.  In April 2017, the Board remanded the claim for service connection for a heart disorder for further development.  The claim was subsequently readjudicated in a September 2017 Supplemental Statement of the Case (SSOC) and is properly before the Board for consideration. 

The June 2015 Board decision also remanded the issues of entitlement to service connection for a back disorder, and a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The claims were subsequently readjudicated in the September 2017 Supplemental Statement of the Case; as such, these issues are also properly before the Board for consideration. 

The issue of entitlement to service connection for a heart disability (manifested as coronary artery disease, myocardial infarction, and angioplasty), to include as due to exposure to herbicide agents, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disorder was not "noted" on the Veteran's entrance medical examination report.

2.  Clear and unmistakable evidence shows the Veteran's back disorder, diagnosed as a compression fracture at T-11, pre-existed service, but there is no evidence that establishes his pre-existing back disorder clearly and unmistakably was not aggravated during service.

3.  The Veteran was treated for back pain during service and medical evidence indicates a link between the in-service symptoms and his current disability.

4.  The Veteran does not have a diagnosis of PTSD as is defined under the applicable diagnostic criteria.

5.  The weight of the evidence is against a finding that the Veteran's depression or any other currently diagnosed mental disorder either began during or was otherwise caused by service.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to a back and/or psychiatric disability has not been rebutted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).

2.  The criteria to establish service connection for a thoracolumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depressive disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (2012) 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Back Disorder

The initial focus of the Board's analysis is whether the Veteran's back disorder existed prior to active service.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304 (b)(1) (2017).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and 
(2) that the disease or injury was not aggravated by service.  38 U.S.C. § 1111 (2012).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C. § 1153 (2012).

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Although the Veteran in this case reported that he was involved in a motor vehicle accident prior to service entrance, a May 1968 Report of Medical Examination, conducted at service entrance, shows a normal clinical evaluation of the Veteran's spine.  VA regulations expressly provide that the term "noted" denotes only such conditions as are recorded in examination reports, 38 C.F.R. § 3.304 (b), and that history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Therefore, while the Veteran reported being involved in a motor vehicle accident prior to service, no back disorder was noted during his clinical entrance examination.  Accordingly, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  If this burden is met, then the claimant is not entitled to service connection benefits. 

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

In this case, there is evidence that one of the Veteran's currently diagnosed back disorder clearly pre-existed active service.  See October 2010 VA examination report and August 2017 VA medical opinion (indicating that the Veteran's currently diagnosed T-11 compression fracture, existed before the Veteran's acceptance and enrollment into service and was due to trauma as a result of the motor vehicle accident).  

Nonetheless, the Board finds that there is no evidence that clearly and unmistakably shows a lack of aggravation during service.  To the contrary, the Veteran's service treatment records reveal he sought treatment for back symptoms in service and was diagnosed with a spine disease.  Specifically, service treatment records include a June 11, 1969 dispensary note; and although the physician's handwriting is partially illegible, the treatment record shows that the Veteran complained of mid-back pain.    In a June 12, 1969, service treatment record, the Veteran was diagnosed with T5-T10 "lumbago" and was noted to have Scheuermann's disease (i. e., considered to be a form of juvenile osteochondrosis of the spine).  In June 1969, the Veteran was also placed on an interim physical profile for 3 weeks for a back strain and Scheuermann's disease, with limitations on crawling, running, jumping, prolonged standing, and marching.  Further, in a November 1970 Report of Medical History, completed by the Veteran at service separation, the Veteran specifically checked "YES" as to having "back trouble of any kind."

During the March 2009 Board hearing, the Veteran testified that, although he was involved in motor vehicle accidence, he did not experience any back symptoms prior to service as a result of the accident.  During service, the Veteran also testified that he worked as a cook which required him to lift heavy items such as pots and pans.  The Veteran also testified that he had self-medicated with over-the-counter pain relievers since service.  During the October 2010 VA examination report, the Veteran indicated that he continued to have back pain in service and since service separation.  He again reported using over-the-counter medication to alleviate the pain and also stated that he did not seek treatment after service due to financial reasons.  

VA obtained a medical opinion in August 2017.  Regarding aggravation, the examiner opined that "there is not unmistakable evidence that the pre-existing back disability was permanently aggravated as a result of military service."  In support of this opinion, the examiner stated that "No such unmistakable evidence of permanent aggravation is identified in the records provided."  The Board however finds this medical opinion to be inadequate to decide the claim and lacks probative value.  In this regard, the legal standard is whether there is clear and unmistakable evidence that the pre-existing disorder was NOT aggravated by service.  The August 2017 VA examiner's opinion appears to indicate that the Veteran was required to show aggravation by providing "unmistakable" evidence.  Further, there is evidence of possible aggravation in service as shown by the Veteran's treatment in service and a 3 week interim physical profile.  

For these reasons, the presumption of soundness has not been rebutted as there is not clear and unmistaken evidence that the Veteran's preexisting back disability was not aggravated by service, and the Veteran's claim must be considered a normal claim for service connection without consideration of a pre-existing back disorder at the time of entrance into active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The medical evidence of record indicates the Veteran sought treatment for back pain and was diagnosed with a back strain, lumbago, and Scheuermann's disease.  The Veteran's post-service statements and the October 2010 VA examination demonstrate that the Veteran continued to suffer from back pain and was diagnosed with various spine disabilities, including central spinal stenosis at L4-5, foraminal spinal stenos at L4-5, spondylosis at L4-5, degenerative disk disorder at T11-T12, and a compression fracture at T11.  Therefore, there is evidence of nexus between the Veteran's in-service back disabilities and his current disability. 

In light of the evidence of record, including the Veteran's lay statements, the service treatment records, and the October 2010 examination report, the Board affords the Veteran the benefit of the doubt and finds that service connection is warranted for a thoracolumbar spine disability.  38 U.S.C. § 5107 (b) (2012).

Service Connection Analysis for Psychiatric Disability

As previously noted, a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in "examination reports" are to be considered as noted.  

In the present case, May 1968 and November 1970 pre-induction and separation Reports of Medical History reference the Veteran's complaints identified as having had or currently having "depression or excessive worry."  Of note, however, in the November 4, 1970 Report of Medical History, the following was reported by the examiner: "depression-none [at] present."  Otherwise, a Report of Medical Examination (pre-induction) and a subsequent Report of Medical Examination (ETS) did not identify or diagnose him as having a depressive disorder or an anxiety disorder, or symptoms of such.  

In a VA medical opinion dated in August 2017, the examiner clarified that there was no clear and unmistakable evidence demonstrating that a psychiatric disorder existed prior to service entrance.  In this regard, the examiner explained that, because the entrance examination does not show evidence of a pre-existing condition, there was no clear and unmistakable evidence demonstrating that a psychiatric disorder existed before the Veteran's acceptance and enrollment into service.  

For these reasons, the Board finds that no psychiatric disorder was identified during the pre-induction medical examination; as such, the Veteran is presumed sound at the time of his entrance onto active duty.

Next, the Board finds that the weight of the evidence demonstrates that the Veteran does not meet the diagnostic criteria to establish a current diagnosis of PTSD.

Although VA treatment records some positive PTSD screenings, VA mental health treatment notes do not indicate a PTSD diagnosis that conforms to the DSM IV or 5 criteria.  For example, in an August 2014 VA mental health note, an Axis I diagnosis of "adjustment d/o w/depressed mood" was indicated.  Similarly, in a September 2014 VA treatment record, the Veteran was diagnosed with Axis I depressive disorder.  In November 2014 VA mental health note, the Veteran was noted to have a DSM 5 diagnosis of "Adjustment Disorder with depressed mood."  In August 2015, the Veteran was noted to have a severe mood disorder, depression; however, PTSD was specifically not noted.    

In a March 2013 VA mental health note, the Veteran reported that he had intrusive imagery and nightmares of being jumped on route to town while serving in Thailand.  He indicated that he felt terrified and feared for his life.  After performing a mental status examination, a VA Psychiatric Nurse Practitioner (Russell Shapiro) diagnosed the Veteran with DSM-IV Axis I diagnoses of depressive disorder and chronic PTSD with delayed onset, "subthreshold."

The evidence also includes a February 2014 VA examination report where the examiner noted that the Veteran had a diagnosis of depressive disorder and generalized anxiety disorder, but determined that he did not meet the criteria for a diagnosis of PTSD.  The examiner further explained that, while the Veteran's self-report regarding his personal assault was credible, he did not endorse a sufficient number of symptoms to warrant a diagnosis of PTSD under either DSM-IV or DSM-5.  The examiner specifically indicated that this was consistent with the findings of his psychiatric nurse practitioner, R.S., who diagnosed sub-threshold PTSD in March 2013.  

The Board acknowledges an October 2008 Initial Psychiatric Assessment from 
M. L., a Licensed Social Worker, and signed by Dr. P. C., a psychiatrist.  Although the assessment diagnosed the Veteran with a DSM-IV diagnosis of PTSD, the Board finds this report to be of reduced probative value.  In this regard, it does not appear that M. L. reviewed the claims file, which would have included numerous VA treatment records showing no confirmed diagnoses of PTSD.  Further, the assessment did not discuss the specific criteria for a PTSD diagnosis, compared to the February 2014 VA examination report, which specifically addressed each criterion.  Moreover, the October 2008 report did not differentiate between symptoms that overlap with other diagnoses (such as depression or anxiety).  For these reasons, the Board finds that the October 2008 assessment to be of reduced probative value. 

In sum, and for the reasons expressed above, the Board finds that the weight of the probative evidence demonstrates that the Veteran does not meet the DSM criteria to establish a current diagnosis of PTSD.  Service connection for PTSD "requires medical evidence diagnosing the condition in accordance" with the criteria established in the DSM.  38 C.F.R. §§ 3.304 (f), 4.125(a).  "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140   (1997).

The Board carefully considered the Veteran's statements in which he contends that he has PTSD.  The Veteran is competent to report observable symptoms, such as depressed mood, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate psychological training and expertise, he, as a layperson, is not competent to provide an opinion on a complex medical matter, such as relating symptoms to the specific diagnostic criteria outlined in the DSM.  Jandreau, 492 F.3d 1372, 1377. In this regard, while there is evidence of a current psychiatric disability, namely persistent depressive disorder, the weight of the probative evidence demonstrates the Veteran's psychiatric disability does not include PTSD. 

For these reasons, the Board finds that a preponderance of the evidence is against a finding of a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD as outlined in 38 C.F.R. § 3.304 (f).  As the threshold element of the claim has not been met,  the claim for service connection for PTSD must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Further, regarding psychiatric diagnoses other than PTSD, the Board finds that the evidence weighs against a finding that they were incurred in service or are otherwise related to service. 

The evidence includes a February 2014 VA examination report where the examiner noted that the Veteran met the criteria for generalized anxiety disorder and a depressive episode.  The examiner opined, in particular, the following:

It is at least as likely as not that these diagnoses manifested prior to and during his military service, as evidenced by endorsement of "depression or excessive worry" on both his pre-induction exam dated [May 17, 1968] and his separation exam dated [November 4, 1970].  I am unable to say beyond mere speculation whether the veteran's military service aggravated these diagnoses.

However, the February 2014 VA examiner improperly used the term "as likely as not" as compared to correct "clear and unmistakable evidence" standard when opining on any pre-existence of the Veteran's psychiatric disabilities.  Nonetheless, at the same time, the examiner commented that the disabilities manifested during service.  In light of the examiner's reliance on the May 1968 Report of Medical History and the November 1970 Report of Medical History, as well as the reference to a pre-existing psychiatric disability in her opinion, the Board remanded the claim in June 2015 to obtain an addendum medical opinion.

A VA medical opinion was obtained in August 2017.  As noted above, the August 2017 examiner clarified that there was no clear and unmistakable evidence demonstrating that a psychiatric disorder existed prior to service entrance.  In this regard, the examiner explained that, because the entrance examination was not considered evidence of a pre-existing condition, there was no clear and unmistakable evidence demonstrating that a psychiatric disorder existed before the Veteran's acceptance and enrollment into service.  

Further, the August 2017 VA examiner indicated that the Veteran's current psychiatric disorders were not incurred in service or otherwise related to service.  In support of this opinion, the examiner stated that the Veteran's service separation examination report in November 1970 documents in the physician's summary section "depression--none @ present" and checked "normal psychiatric" in the clinical evaluation portion of the examination, indicating that the Veteran did not have any psychiatric disorder upon exiting the military.  Further, there was no documented depression or mental disorder in the service treatment records that suggested that the Veteran experienced any psychiatric symptoms or disorder.  Despite the Veteran having endorsed depression and anxiety on his pre and post-report of medical histories, there was no documented in-service psychiatric disorder nor was there any clinical evidence on his exit examination that any depression or anxiety existed at the time.

The Veteran maintains that he has experienced "continual" nightmares, flashbacks, sleeping problems, and outburst of anger due to his experiences in Vietnam.  See February 2005 claim for PTSD.  Although the Veteran reported continual symptoms associated with a psychiatric disorder, VA treatment records do not reflect complaints or treatment for a psychiatric disorder since service separation.  For example, in December 2002 and September 2013 VA treatment records (in Virtual VA), the Veteran had a negative depression screening and the Veteran specifically denied often feeling down, depressed, or hopeless.  

The remaining evidence of record has been reviewed; however, it does not contain any competent medical evidence demonstrating a relationship between the Veteran's depression and anxiety disorders and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

ORDER

Service connection for a thoracolumbar spine disorder is granted. 

Service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depressive disorder is denied.


REMAND

Heart Disorder

In April 2017, the Board remanded the claim for service connection for a heart disorder in order to comply with the Court's July 2016 Memorandum decision.  Specifically, the July 2016 Memorandum decision found that VA had not met the duty to assist by failing to submit the Veteran's information to the Joint Services Records Research Center (JSRRC) for research of documentation related to herbicide agent exposure during his service in Thailand.  

The Board's April 2017 remand also indicated that the Veteran had provided a time window of March to November 1970 for his alleged exposure to herbicide agents in Thailand and noted the unit to which he was assigned.  Accordingly, the Board instructed the AOJ to, in pertinent part:

Contact the Joint Services Records Research Center (JSRRC) for research of documentation related to the Veteran's claimed herbicide agent exposure in Thailand.  If multiple requests are required to cover the Veteran's entire period of service in Thailand in 60 day increments, the must be conducted.  All the information obtained should be incorporated in the claims folder.  The RO may discontinue the search if it becomes "futile," which is defined as "where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian." If the search is so discontinued, the reasons for being discontinued must be noted in the record.

The evidence of record subsequent to the April 2017 remand includes an administrative decision/formal finding by the AOJ dated in July 2017.  This decision indicated that the AOJ had determined that the information required to corroborate the Veteran's exposure to Agent Orange was insufficient to send to the JSRRC and/or insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

The Board notes that in a November 2011 statement, the Veteran had indeed provided a time window of March to November 1970 for his alleged exposure to herbicide agens in Thailand and noted the unit (Co. D 809th Eng BNHQ) to which he was assigned.  See also January 2017 statement from Veteran's representative.

The Board finds that the AOJ did not substantially comply with the April 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the RO did not send a request to JSRRC to verify the Veteran's herbicide agent exposure.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Joint Services Records Research Center (JSRRC) for research of documentation related to the Veteran's claimed herbicide agent exposure in Thailand.  If multiple requests are required to cover the Veteran's entire period of service in Thailand in 60 day increments, the must be conducted.  All the information obtained should be incorporated in the claims folder.  The AOJ may discontinue the search if it becomes "futile," which is defined as "where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  If the search is so discontinued, the reasons for being discontinued must be noted in the record.

(NOTE:  the Veteran provided a time window of March to November 1970 for his alleged exposure to herbicide agents in Thailand and noted the unit (Co. D 809th Eng BNHQ) to which he was assigned at that time).
2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


